Citation Nr: 1029424	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-10 044	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including secondary to service-connected hypertension.

2.  Entitlement to a rating higher than 20 percent for a right 
ankle disability, specifically, sural nerve injury with 
limitation of motion and arthritis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to January 
1984.

This appeal to the Board of Veterans' Appeals (Board) originated 
from September 2005 and January 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Veteran had a hearing at the RO in September 2007 concerning 
his claim for diabetes, also concerning additional claims that he 
had appealed as well for bilateral (i.e., right and left) knee 
disability.  The undersigned Veterans Law Judge of the Board 
presided.

The Board subsequently issued a decision in February 2008 
reopening the claim for the right knee disorder (including 
secondary to the already service-connected right ankle 
disability) on the basis of new and material evidence.  However, 
the Board then denied this claim for service connection for a 
right knee disorder on its underlying merits.  The Board also 
denied service connection for a left knee disorder (including 
secondary to the service-connected right ankle disability) and 
service connection for diabetes mellitus (including secondary to 
service-connected hypertension).  The Veteran appealed to the 
U.S. Court of Appeal for Veterans Claims (Court/CAVC).

During the pendency of his appeal to the Court concerning those 
claims, the RO issued another decision in April 2008 also denying 
an additional claim for a rating higher than 20 percent for the 
right ankle disability.

In a December 2009 Memorandum Decision, the Court affirmed the 
Board's denials of service connection for the bilateral knee 
disabilities, so those claims are no longer at issue.  However, 
the Court vacated the Board's decision denying service connection 
for diabetes mellitus and remanded this claim to the Board for 
further development and readjudication in compliance with 
directives specified.  

The Veteran's attorney has since, in July 2010, submitted 
additional evidence and argument in support of the claims for 
service connection for diabetes mellitus secondary to the 
service-connected hypertension, and for a rating higher than 
20 percent for the right ankle disability.  Concerning the 
diabetes, this additional evidence included several articles 
suggesting a high-incidence correlation between hypertension and 
diabetes.  So as the Court indicated in its Memorandum Decision, 
the submission of this additional medical treatise evidence may 
be sufficient to require VA to obtain a medical nexus opinion.  
The Board is therefore remanding this claim for an examination 
and opinion concerning this determinative issue.  The Board is 
also remanding the claim for a rating higher than 20 percent for 
the right ankle disability because it, too, requires further 
development.


REMAND

As mentioned, since the Board received the file back from the 
Court, the Veteran's attorney has submitted several articles 
(medical treatise evidence) and a statement in July 2010 
suggesting a causative relationship between hypertension and 
diabetes.  And as the Court acknowledged, the submission of this 
additional evidence might, in turn, require the Board to obtain a 
medical nexus opinion to further examine this possibility in this 
particular instance.  As the Court pointed out, a medical article 
or treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least plausible causality based upon objective facts rather 
than on an unsubstantiated lay opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998); Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. 
Brown, 10 Vet. App. 67, 73-74 (1997).

So the Board is requesting further medical comment concerning 
this as part of the duty to assist the Veteran in developing this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Also in her recent July 2010 statement, the Veteran's attorney 
maintained that the Veteran needs to be reexamined to reassess 
the severity of his right ankle disability since his most recent 
VA compensation examination was several years ago, in December 
2005 (in actuality, it was in December 2007, so still nearly 
3 years ago).  When, as here, a claimant alleges that his 
service-connected disability has worsened since last examined, a 
new examination may be required to reassess its severity - 
especially when, as here, there is no more recently dated 
evidence in the file that could be used, instead, to make this 
important determination and address all of the relevant rating 
criteria.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See, too, 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 
Vet. App. 517, 526 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991); and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether he has 
received any additional treatment for his 
diabetes and right ankle disability since 
2007.  If he has, and the records are not 
already on file, obtain them.  If attempts 
to obtain any additionally identified 
records are unsuccessful, and it is 
determined that further attempts to obtain 
them would be futile, then notify him of 
this in accordance with 38 C.F.R. 
§ 3.159(c) and (e).



2.  Schedule the Veteran for a VA 
examination for a medical nexus opinion 
concerning the etiology of his diabetes 
mellitus - in particular, the likelihood 
(very likely, as likely as not, or 
unlikely) it is attributable to his 
military service, but especially secondary 
to, i.e., proximately due to, the result 
of, or chronically aggravated by his 
already service-connected hypertension.  
To facilitate providing this necessary 
medical nexus opinion, have the designated 
examiner review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand, 
the Court's Memorandum Decision, and the 
medical treatise evidence the Veteran's 
attorney has since submitted in July 2010 
along with her additional statement.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

Whatever the conclusion, favorable or 
unfavorable, the examiner must discuss the 
medical rationale of the opinion, citing, 
if necessary, to evidence in the record.



3.  Also schedule the Veteran for a VA 
examination to reassess the severity of 
his right ankle disability.

The examiner should measure range of 
motion (ROM) and conduct stability 
testing.  The examiner should also address 
the extent of additional functional 
impairment, above and beyond any 
limitation of motion shown, due to 
pain/painful motion, premature or excess 
fatigability, weakness or incoordination 
and, if possible, should try and quantify 
this additional impairment in terms of how 
it further reduces the ROM, such as during 
prolonged, repeated use or when the 
Veteran's symptoms are most problematic 
("flare ups").

All diagnostic testing and evaluation 
needed to make these important 
determinations should be conducted.

It is imperative the examining physician 
review the claims file, including a 
complete copy of this remand, for the 
pertinent medical and other history.

*The Veteran is hereby advised that 
failure to report for these scheduled VA 
examinations, without good cause, may have 
detrimental consequences on his pending 
claims.



4.  Then readjudicate the Veteran's claims 
in light of the additional evidence - 
including the additional evidence the 
Veteran's attorney submitted along with 
her most recent July 2010 statement and 
that obtained as a result of this remand.  
If the claims are not granted to his 
satisfaction, send him and his attorney a 
supplemental statement of the case and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



